The opinion of the court was delivered by
Scott, J.
This appeal was taken under the act of 1883, and it appears that the statement of facts was settled without the notice to appellees required by section three of said act. Appellees were notified December 3, 1888, that appellant would apply on December 5, 1888, to have the statement of facts settled. The statute requires a ten days’ notice. The statement was settled ex parte, no one having appeared for appellees. Objection is made in their brief to the consideration of the matters contained in the statement, for want of such notice, which objection we sustain.
There being nothing in the record upon which error can be based, the judgment of the court below is affirmed.
Dunbar, Stiles and Hoyt, JJ., concur.
Anders, O. J., not sitting.